Per Curiam,
This appeal is from the judgment against defendant for want of á sufficient affidavit of defence to plaintiff’s amended statement. In his opinion, sent up with the record, the learned judge of the common pleas has clearly pointed out wherein the affidavit of defence is defective. There appears to be no error in making the rule absolute and entering judgment in favor of plaintiff company for the amount of its claim. For reasons given in the opinion referred to, the judgment should be affirmed.
Judgment affirmed.